Citation Nr: 0016394	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  94-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from October 1974 to October 1978.  His awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.

The instant appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which granted a claim for an 
increased rating for PTSD to 50 percent.

The veteran, in various correspondence with the RO, seems to 
have raised a claim to reopen a claim for service connection 
for a low back disorder, a claim for dental benefits, and a 
claim for an increased rating for his service-connected 
furunculosis.  Since these issues have not been fully 
developed and adjudicated by the RO, they are referred to the 
RO for appropriate action.


REMAND

The veteran contends, in substance, that his service-
connected PTSD is more severe than the assigned disability 
evaluation suggests; therefore, he believes that an increased 
rating is warranted.

Further development is required, first, so that the veteran's 
Reserve service can be verified.  It appears from a review of 
the record that the veteran had additional periods of 
unverified service in the United States Army Reserves as 
recently as 1997.  The RO should seek verification of the 
veteran's service from his Reserve unit and should obtain any 
additional service medical and personnel records developed 
during his service with the Reserves.

Second, the Board of Veterans' Appeals (Board) notes that all 
the pertinent VA treatment records from the Northampton, 
Massachusetts VAMC and from the Ponce Outpatient Clinic, 
Commonwealth of Puerto Rico, have apparently not been 
associated with the claims folders.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Third, the Board finds that a new examination is needed to 
assess the current severity of the service-connected PTSD.  
Recent Global Assessment of Functioning (GAF) scores vary 
widely, and as a result the impact of the PTSD on 
employability is unclear.  The Board notifies the veteran 
that the requested examination is being scheduled to assist 
VA in properly adjudicating his claim and that his failure to 
report for the examination may result in his claim for 
increase being disallowed.  38 C.F.R. § 3.655(b) (1999).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the service 
department for purposes of verifying the 
dates and character of the veteran's 
service since 1978.  It appears that the 
veteran served with the 276th Maintenance 
Company, USAR, HHD 2d BDE, 76th Div., 
East Windsor, CT 06088 in the 1990s.  The 
service department should provide 
personnel records and any additional 
service medical records.  Any information 
received should be associated with the 
claims folders.

2.  The RO should obtain the veteran's 
complete VA treatment records from the 
Northampton, Massachusetts, VA Medical 
Center developed since May 1994, and from 
the Ponce Outpatient Clinic, Commonwealth 
of Puerto Rico, developed since August 
1999.  Once obtained, all records must be 
associated with the claims folders.

3.  Once the above-requested records have 
been obtained and associated with the 
claims folders, the RO should schedule 
the veteran for an appropriate 
examination for the purpose of 
ascertaining the current severity of his 
PTSD and addressing the impact of his 
PTSD on his employability.  The examiner 
is specifically requested to ascertain to 
what extent his service-connected PTSD 
adversely affects his employability.  All 
indicated tests should be conducted.  The 
examiner should conduct a thorough 
examination of the veteran and fully 
describe the nature of any impairment 
attributable to PTSD.  The examiner must 
assign a GAF score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  The medical 
rationale for all opinions expressed must 
be provided.  The claims folder should be 
made available for the examiner's review.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim with consideration and application 
of the more favorable of the old or 
amended mental disorders rating criteria.  
See 38 C.F.R. § 4.130, Diagnostic Code 
9440 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  If the 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The  veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




